Citation Nr: 0841732	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-32 256A	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada

THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to a rating higher than 80 percent for a 
seizure disorder.  


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.

WITNESSES AT HEARING ON APPEAL

The veteran and R.C.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1965 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In February 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  

In September 2007, the Board, in part, remanded the claims to 
the RO for additional development.  Subsequently, in a rating 
decision in April 2008, the RO granted a higher rating for a 
seizure disorder and a total disability rating for 
compensation based on individual unemployability.  The two 
remaining claims of service connection for bilateral hearing 
loss and tinnitus were denied. 

In October 2008, the veteran withdrew the remaining claims of 
service connection for bilateral hearing loss and tinnitus.

In November 2008 in a report of contact, the veteran notified 
the Board that she was satisfied with the rating of 80 
percent for a seizure disorder, but she wanted to pursue the 
claim of service connection for a thoracic spine disability 
associated with her seizure disorder.  As the Board had 
denied the claim of service connection for a thoracic spine 
disability in its decision in September 2007, the Board 
construes the veteran's statement as an application to reopen 
the claim, which is referred to the RO for appropriate 
action.  


FINDING OF FACT

Prior to the promulgation of a Board decision in the appeal, 
the veteran withdrew her appeal on the claims of service 
connection for bilateral hearing loss and tinnitus and on the 
claim for increase for a seizure disorder. 


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal on 
the claims of service connection for bilateral hearing loss 
and tinnitus and on the claim for increase for a seizure 
disorder have been met.  38 U.S.C.A. § 7105 (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by her authorized 
representative.  38 C.F.R. § 20.204.  

In October 2008, the veteran's representative in written 
correspondence received by the Board indicated that the 
veteran wanted to withdraw her appeal on the claims of 
service connection for bilateral hearing loss and tinnitus.  
In November 2008, in a communication, reduced to a writing, 
the veteran stated that she was satisfied with the 80 percent 
rating for her seizure disorder, which the Board deems as a 
withdrawal of the claim for increase.  Accordingly, the Board 
does not have appellate jurisdiction to review the claims. 







ORDER

The appeal of the claims of service connection for bilateral 
hearing loss and tinnitus and of an increase for a seizure 
disorder is dismissed.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


